Per Curiam :
The learned auditor has found the facts “that John Ames had arranged with his son Arthamer to give him $1,200 to make a payment on his farm; that Arthamer was to give a note or obligation binding himself to pay the interest on $1,200 to his father as long as the latter lived, and that Arthamer was not required *337and did not obligate himself to repay any part of the principal.”
The auditor states this as his “conclusion drawn from the evidence.” This is a finding of the fact. It is a conclusion of fact found from the evidence, not a mere inference from a fact found.
We make these remarks to correct a misapprehension into which the learned auditor appears to have fallen as to the effect of his finding. Hindman’s Appeal, 85 Pa. 466, is not in point.
With the controlling fact in the case thus found, the conclusion of the auditor follows of necessity. There is nothing else in the case.
Decree affirmed and the appeal dismissed, at the costs of the appellants.